NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Supplemental Amendment/ Remarks filed on 03/31/2021.
Claims 1-27 are pending, with claims 1, 13, and 14 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

 				Continuity/ priority Information
The present Application 16/448,853, filed 06/21/2019 is a continuation of PCT/CN2016/111935, filed 12/24/2016.

Allowable Subject Matter
Claims 1-27 are allowed.


During a telephone interview on 25 March 2021 with Applicant representative, Landon Wiebusch, a potential 35U.S.C. 112, second paragraph rejection was discussed as described in the Advisory action, for failing to clearly define the “incremental shortening property” along with a proposed amendment that provides additional context to the claimed “incremental shortening property” of the polar or LDPC code and which is now incorporated in the Claims.
The prior art of record fails to anticipate or render obvious, a method and apparatus as recited among other limitations in the independent Claims1, 13, and 14, 
“receiving, by a wireless receiving device, a word that is based on a codeword of a polar or Low Density Parity Check (LDPC) code, the polar or LDPC code having an incremental shortening property over a range of code rates such that an information bit frozen to a value for a code rate is also frozen to the same value for lower code rates.” 
and “performing a blind detection of a code rate within the range of code rates of the polar or LDPC code”.
Consequently, Claims 1-27 are allowed over the prior arts. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 6, 2021
Allowability Notice 20210406
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.